DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 28 June, 2021 has been entered.

Information Disclosure Statement
The information disclosure statement filed 30 July, 2021 fails to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 because the references cited therein are illegible.  There are two non-patent literature documents in this IDS, both appear to be posters that were copied to a smaller size, then scanned.  The resulting resolution is too poor to read anything besides the titles of these documents, making it impossible to determine what they contain.  Thus, they were not considered.

Election/Restrictions
Applicant’s election without traverse of teverelix trifluoroacetate in the reply filed on 3 April, 2018 is acknowledged.

Claims Status
Claims 20, 25, 28, 42, 47, 65-68, 71-73, 75, 76, 79, 81, 95, 106, and 107-112 are pending.

Claims 108-112 are new.

Examiner’s Note
Applicant is advised that should claim 28 be found allowable, claims 42 and 79 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof.  When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim.  See MPEP § 706.03(k).

Maintained/Modified Rejections
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

first rejection
Claims 20, 25, 28, 42, 47, 65-68, 71-73, 75, 76, 79, 95, and 106-112 are rejected under 35 U.S.C. 103 as being unpatentable over Erb et al (Clin. Pharmacol. Ther. (2000) 67(6) p660-669) in view of Deghenghi et al (US 20030044463) and Cafesso (healthline, https://web.archive.org/web/20130706080822/https://www.healthline.com/health/intramuscular-injection, available 6 July, 2013), with evidentiary support from the common organic chemistry webpage for trifluoroacetic acid (http://www.commonorganicchemistry.com/Common_Reagents/Trifluoroacetic_Acid/Trifluoroacetic_Acid.htm, downloaded 30 April, 2018) and the web page home remedies (https://www.top10homeremedies.com/home-remedies/home-remedies-for-dehydration.html, last modified on 30 April, 2015).

Erb et al discuss the effects of teverelix in humans (title).  This compound is an LHRH antagonist (abstract), which can be used to treat premature LH surge in patients undergoing controlled superovulation, hormone sensitive malignancies of the reproductive tract (i.e. prostate and ovarian cancers), and non-malignant indications such as benign prostatic hyperplasia, uterine fibroids, endometriosis, and precocious puberty (p661, 1st column, 1st paragraph).  The pharmaceutical was rendered isotonic with mannitol (p661, 2nd column, 2nd paragraph).  A 3 mg dose proved capable of lowering testosterone levels to 0.5 ng/mL (table I, p662 and 663, top of page) after SC administration (p661, 2nd column, 2nd paragraph).
The difference between this reference and the instant claims is that this reference does not specify both IM and SC administration, uses a different counterion than some dependent claims (leading to a different formulation), and does not specify the same pharmacokinetics and dosing schedule.
Deghenghi et al talk about microcrystalline peptide suspensions (title) for prolonged release (paragraph 5) for humans (paragraph 1)  This is done by using a salt of a strong acid, such as trifluoroacetate, with a preferred peptide being teverelix (paragraph 8).  This allows for sustained release (paragraph 7).  IM and SC administration are mentioned (paragraph 7).  Almost all the examples used teverelix trifluoroacetate (paragraphs 21-30), which provided sustained release after SC injection in rats (paragraph 21).  Note that the testosterone level falls to well below 0.5 ng/mL within a day (fig 1), and has a plasma concentration of teverelix of 65 ng/mL after administration in rats (fig 2).  This reference discusses microcrystalline formulations of teverelix trifluoroacetate and use of them for sustained release after IM or SC administration.
st page 4th paragraph).  This reference teaches that the pharmacokinetic differences between different administration routes are known in the art.
Therefore, applicant’s claimed invention is an obvious variant of the prior art, a combination of known elements (teverelix trifluoroacetate administration IM and SC) yielding expected results (defined pharmacokinetics).  As every limitation of applicant’s invention, and its effects on the pharmacodynamics are known, an artisan in this field would have a reasonable expectation of success with this invention.
Deghenghi et al teach teverelix trifluoroacetate with both IM and SC administration in the context of humans.  Cafesso teaches the differences in pharmacokinetics.  The timing between the administrations would be subject to optimization to optimize the dose and dose schedule (MPEP 2144(05)(II)), rendering obvious claims 20, 65, 71-73, and 108-112.
Dehenghi et al teach injections, rendering obvious claim 25.  
Erb et al teach various disorders teverelix can treat, rendering obvious claims 28, 42, 79, and 107.
Dehenghi et al teach a testosterone level of well below 0.5 ng/mL, reached within a day, rendering obvious claim 47.
Dehenghi et al teach that the trifluoroacetate salt of teverelix is a microcrystalline suspension, rendering obvious claims 66 and 67.
As evidenced by the common organic chemistry webpage for trifluoroacetic acid, this acid as a pKa of 0.23, rendering obvious claim 68.
Dehenghi et al teach plasma concentrations of teverelix at 65 ng/mL, rendering obvious claims 75 and 76.
Erb et al teaches mannitol as a tonicity adjustment agent, rendering obvious claims 95 and 106.
response to applicant’s arguments:
	Applicants argue that the combination of IM and SC injection are not disclosed by the references, that Deghenghi et al does not discuss human dosages, and claim an unexpected result of improved pharmacokinetics.  This is supported by a declaration under 37 CFR 1.132 by applicant.
Applicant's arguments filed 28 July, 2021 have been fully considered but they are not persuasive.


With respect to applicant’s argument that Deghenghi et al does not discuss human as subjects, this is incorrect.  The first paragraph of the reference explicitly states that it is intended to be used in humans.
There are a number of issues with the claim of unexpected results.  First, it is not clear that it is unexpected.  As noted in the references cited, IM administration has a faster uptake (and so would be expected to have a higher Cmax) than SC.  This will lead to a longer lifetime for SC administration, which is qualitatively what applicants are discussing.  The second problem is that the data in the declaration is indecipherable.  There are numerous graphs and tables, but the axes and column notations are merely alphanumeric codes.  It is not clear what is being measured, which patients have what dosages, or any other useful information.  A lot of data has been presented, but the format is so poor that it is useless for determining what has happened.

second rejection
Claims 20, 25, 28, 42, 47, 65-68, 71-73, 75, 76, 79, 81, 95, and 106-112 are rejected under 35 U.S.C. 103 as being unpatentable over Erb et al (Clin. Pharmacol. Ther. (2000) 67(6) p660-669, previously cited) in view of Deghenghi et al (US 20030044463, previously cited), Cafesso (healthline, https://web.archive.org/web/20130706080822/https://www.healthline.com/health/intramuscular-injection, available 6 July, 2013, previously cited), and Hurwitz (Curr. Oncol. Rep. (2015) 17 (44)).  

The teachings of Erb et al, Deghenghi et al, and Cafesso were given above, and will not be repeated here.  Please note that these references render obvious claims 20, 25, 28, 42, 47, 65-68, 71-73, 75, 76, 79, 95, and 106-112.

Hurwitz discusses chemotherapy in prostate cancer (title), one of the disorders that Erb et al teach that teverelix is useful for to decrease androgen levels.  The addition of chemotherapy to primary hormonal therapy is now the standard of care for high volume castration sensitive metastatic disease (abstract).  Based on data from a small number of clinical trials, these patients are treated with androgen depravation and six cycles of docetaxel chemotherapy as a standard treatment (4th page, 1st column, 3d paragraph).  Other chemotherapeutics are occasionally used, but, while some of them have demonstrated responses, they have, as of the date of publication, no proven survival benefit (6th page, 2nd column, 2nd paragraph).  However, experiments are ongoing to change that (6th page, 2nd column, 3d paragraph).  This reference teaches that antineoplastic agents in conjunction with androgen depravation therapy (such as the teverelix of Erb et al) is the standard of care for some forms of prostate cancer.
Therefore, it would be obvious to add docetaxel to the therapy of Erb et al, as Hurwitz teaches this is the standard of care for treating at least one of the disorders discussed by Erb et al.  As there are clinical trials showing the benefits of this combination, an artisan in this field would attempt this modification with a reasonable expectation of success.
Hurwitz teaches the addition of an antineoplastic agent to the therapy of Erb et al is the standard of care for some forms of prostate cancer.  Thus, the combination of references renders obvious claim 81.
response to applicant’s arguments:
	Applicant has questioned both rejections using the same arguments, which were answered above.

New Rejections
Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 108-111 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

New claims 108-111 all discuss dosage ranges for the two administration steps.  Support for this amendment is described as “throughout the specification as originally filed.”  The problem is, no support was found for these ranges.  Paragraph 1 discusses total doses, not individual doses, paragraph 3 discusses a dose of 90 mg for both doses, paragraph 113 lists doses, but does not specify if they are the first or second dose, and none of the dosing ranges match those of the claims.  Thus, these claims constitute new matter.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRED REYNOLDS whose telephone number is (571)270-7214.  The examiner can normally be reached on M-Th 9-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/FRED H REYNOLDS/Primary Examiner, Art Unit 1658